    Case 3:17-cv-04322-FLW-TJB Document 20 Filed 04/24/19 Page 1 of 1 PageID: 52




                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY
                                                (609) 989-2040
                           CHAMBERS OF                                U.S. COURTHOUSE
                                                                      402 E. STATE STREET, RM 6052
                 TONIANNE J. BONGIOVANNI                              TRENTON, NJ 08608
                 UNITED STATES MAGISTRATE JUDGE



                                                  April 24, 2019

                                             LETTER ORDER

       Re:        Lee v. Yamato Sushi, et al.
                  Civil Action No. 17-4322 (FLW)

       Dear Counsel,

       The Court has received and approves of the following deposition schedule in this matter:

             •    April 30, 2019: 10 am to 5:30 pm: deposition of plaintiff, Laifung Lee, at plaintiff’s
                  counsel’s office.
             •    May 2, 2019: 10 am to 1:00 pm: deposition of plaintiff, Laifung Lee, at plaintiff’s
                  counsel’s office.
             •    June 3, 2019: 10 am to 5:30 pm: deposition of defendant, Sean Liu, at defendants’
                  counsel’s office.
             •    June 4, 2019: 10 am to 1:00 pm: deposition of defendant, Sean Liu, at defendants’
                  counsel’s office.
             •    June 5, 2019: 10 am to 5:30 pm: depositions of defendants Jeff Zhang and Bryan Lin
                  at defendants’ counsel’s office.

(See Parties’ 4/24/2019 email correspondence).

       The parties are to submit a status update regarding additional discovery needed by June 12,

2019. A fact discovery end date will thereafter be set.

                          IT IS SO ORDERED.


                                                      s/ Tonianne J. Bongiovanni
                                                  TONIANNE J. BONGIOVANNI
                                                  United States Magistrate Judge
